  Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 1 of 16 PageID #: 1




                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE
MITCHELL DENHAM, DONNA AUSTIN,                    )
KIMBERLEY LAKE, JENNIFER RAMBO,                   )
JOHN RIGBY, II, all citizens of the State         )
of Delaware,                                      )
                                                  )
                Plaintiffs                        )
v.                                                )
                                                  )
BETHANY HALL-LONG, in her official                )
capacity as President of the Delaware Senate;     )
DAVID P. SOKOLA, in his official capacity as      )
Delaware Senate President Pro Tempore; BRIAN )               C.A. No.
TOWNSEND in his official capacity as Delaware )
Senate Majority Leader; S. ELIZABETH              )
LOCKMAN, in her official capacity as Delaware )
Senate Majority Whip; GERALD W. HOCKER in )
his official capacity as Delaware Senate Minority )
Leader; BRIAN PETTYJOHN, in his official          )
capacity as Delaware Senate Majority Whip         )
PETER C. SCHWARTKOPF, in his official             )
capacity as Delaware Speaker of the House;        )
VALERIE LONGHURST, in her official capacity )
as Delaware House Majority Leader; JOHN L.        )
MITCHELL, in his official capacity as Delaware )
House Majority Whip; DANIEL B. SHORT, in his )
official capacity as Delaware House Minority      )
Leader; TIMOTHY D. DUKES, in his official         )
capacity as Delaware House Minority Whip;         )
                                                  )
                Defendants                        )

     VERIFIED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       Plaintiffs, by and through their undersigned counsel, upon knowledge as to themselves and

upon information and belief as to all other matters, alleges for their complaint as follows:




                                                 1
  Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 2 of 16 PageID #: 2




                                  NATURE OF THE ACTION

       1.      This is a civil action for a temporary restraining order and/or preliminary injunction,

and permanent injunctive relief if appropriate, barring the Delaware General Assembly from

continuing to conduct the 151st General Assembly virtually rather than in person.

       2.      This civil action also seeks a declaratory judgment that the 151st General Assembly

is violating §5 and §11, Article II of the Delaware Constitution by meeting virtually instead of in

person, that the General Assembly must return to conducting the business of the legislative session

in person immediately and that Plaintiffs constitutional rights under the U.S. and Delaware

Constitutions are being violated by the General Assembly’s failure to meet in person in accordance

with §5 and §11, Article II of the Delaware Constitution.

       3.      Plaintiffs are all citizens of Delaware that are suffering ongoing irreparable harm

and deprivation of rights under the U.S. and Delaware Constitutions.

                                          THE PARTIES

       4.      Plaintiff Mitchell Denham resides in Sussex County and is a citizen of the State of

Delaware that has standing to file this claim because he is aggrieved by being denied the

opportunity to testify in opposition to Senate Bill 6 and by being limited to one minute in

opposition to Senate Bill 3.

       5.      Plaintiff Donna Austin resides in Kent County, is a citizen of the State of Delaware

and has standing to file this complaint because she is aggrieved by being denied the opportunity

to testify in opposition to Senate Bill 3 and Senate Bill 6.

       6.      Plaintiff Kimberly Lake resides in New Castle County and is a citizen of the State

of Delaware and has standing to file this complaint because she is aggrieved by being denied the

opportunity to testify in opposition to Senate Bill 3 and Senate Bill 6.

                                                  2
  Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 3 of 16 PageID #: 3




        7.      Plaintiff Jennifer Rambo resides in Sussex County and is a citizen of the State of

Delaware and has standing to file this complaint because she is aggrieved by being denied the

opportunity to testify in opposition to Senate Bill 3 and Senate Bill 6.

        8.      Plaintiff John Rigby resides in Sussex County and is a citizen of the State of

Delaware that has standing to file this claim because he is aggrieved by being denied the

opportunity to testify in opposition to Senate Bill 3 and Senate Bill 6.

        9.      Defendants are and were at all times relevant hereto the duly-elected leadership of

the Delaware General Assembly and, as such, are responsible for the promulgation and

implementation of the procedures to conduct the business of the General Assembly virtually

instead of in person.

                                 JURISDICTION AND VENUE

        10.     The Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and 42 U.S.C. § 1983 because Plaintiffs allege violations of their rights under the U.S. Constitution

and are seeking to prevent the Defendants from further interference with their federal rights.

        11.     Furthermore, this action involves an interpretation of the First and Fourteenth

Amendments to the U.S. Constitution.

        12.     The Court may declare the legal rights and obligations of the parties in this action

pursuant to 28 U.S.C. §2201 because the action presents an actual controversy within the Court’s

jurisdiction.

        13.     Jurisdiction is also appropriate in this Court pursuant to 28 U.S.C. § 1343 (a)(3)-

(4) to redress the deprivation, under color of any State law, statute, ordinance, regulation, custom

or usage, of any right, privilege or immunity secured by the U.S. Constitution, and to secure

equitable or other relief under any Act of Congress providing for the protection of civil rights.



                                                 3
    Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 4 of 16 PageID #: 4




       14.     Venue is proper in this judicial district under 29 U.S.C. § 1391(b). The Defendants

are residents of and/or performs their official duties in this district. In addition, all of the events

giving rise to the claims in this Complaint arose in this district.

       15.     There is a present and actual controversy between the parties.

       16.     The relief requested is authorized pursuant to 28 U.S.C. §§2201 and 2202

(declaratory judgment), 28 U.S.C. § 1651(a) (injunctive relief) and 42 U.S.C. §1988 (right to costs,

including attorneys’ fees).



                           FACTS GIVING RISE TO THE ACTION

       17.     At 3:00p.m. on March 12, 2020 as the threat of the spread of COVID-19 loomed,

Governor John Carney issued a DECLARATION OF A STATE OF EMERGENCY FOR THE

STATE OF DELAWARE DUE TO A PUBLIC HEALTH THREAT. (“Declaration”)

       18.     Within the Declaration, the Governor stated that the State of Emergency would

continue until terminated as provided under State Law, namely Title 20, Chapter 31 of the

Delaware Code.

       19.     Over the course of approximately three hundred ninety (390) days, the Governor

has renewed the State of Emergency thirteen times and has issued Twenty-seven Modifications,

some omnibus, 1 detailing the restrictions to the citizens of Delaware.

       20.     Over the course of approximately thirteen months Delawareans rights have been

severely abridged in a wide range of areas. Delawareans have been subjected to restrictions from

effectively house arrest, to capacity limits, to mask requirements.



1
 On April 1, 2021, Governor John Carney issued the NINTH REVISION to the TWENTY-
SEVENTH MODIFICATION of the Declaration of the State of Emergency for the State of
Delaware due to the Public Health Threat.
                                                   4
  Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 5 of 16 PageID #: 5




        21.    Because of the alleged threat of transmission of COVID-19, Americans and

Delawareans have had to adjust to virtual meetings in the place of in person meetings.

        22.    Meetings via Zoom, Teams, Skype and other platforms have become the norm.

        23.    In May 2020, in the height of the hysteria about COVID-19, Delaware’s House and

Senate passed House Concurrent Resolution 85 entitled:

         “ACCEPTING AND APPROVING THE MAY 14, 2020, ACTIONS OF THE
        PRESIDENT PRO TEMPORE OF THE STATE SENATE AND THE SPEAKER
        OF THE HOUSE OF REPRESENTATIVES DECLARING AN EMERGENCY
        UNDER §5, ARTICLE II AND § 1, ARTICLE XVII OF THE DELAWARE
        CONSTITUTION, AND ADOPTING RULES OF PROCEDURE FOR
        CONDUCTING VIRTUAL MEETINGS OF THE GENERAL ASSEMBLY AND
        ITS LEGISLATIVE COMMITTEES DURING AN EMERGENCY.”

        24.    The purpose of this Resolution was to establish procedures for the General

Assembly to conduct business virtually instead of in person.

        25.    Upon information and belief, when the General Assembly voted to conduct the

legislative session via Zoom it was publically stated that there would be no “controversial” bills

handled in that manner.

        26.    In January 2021, the House and Senate passed House Concurrent Resolution 1,

entitled:

        “ACCEPTING AND APPROVING THE JANUARY 8, 2021, ACTIONS OF
        THE PRESIDENT PRO TEMPORE OF THE STATE SENATE AND THE
        SPEAKER OF THE HOUSE OF REPRESENTATIVES DECLARING AN
        EMERGENCY UNDER §5, ARTICLE II AND § 1, ARTICLE XVII OF THE
        DELAWARE CONSTITUTION, AND ADOPTING RULES OF PROCEDURE
        FOR CONDUCTING VIRTUAL MEETINGS OF 151ST GENERAL ASSEMBLY
        AND ITS LEGISLATIVE COMMITTEES DURING AN EMERGENCY.”

        27.    The Synopsis of HCR 1 reads:

        “This Concurrent Resolution accepts and approves the January 8, 2021, actions of
        the President of the Senate and the Speaker Pro Tempore of the House of
        Representatives, declares an emergency under §5 of Article II and §1 of Article
        XVII of the Delaware Constitution and adopts rules of procedure for conducting

                                                5
Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 6 of 16 PageID #: 6




   virtual meetings of the 151st General Assembly and its legislative committees
   during an emergency. Specifically, this Concurrent Resolution: (1) Authorizes the
   Senate or House of Representatives or a legislative committee to convene and
   conduct a virtual meeting if the President Pro Tempore of the Senate and the
   Speaker of the House of Representatives or a legislative committee is authorized to
   convene and conduct a virtual meeting due to an emergency. (2) Provides
   protections to ensure the integrity of the legislative process and public access and
   transparency for meetings held virtually. (3) Notwithstanding §1711 of Title 29
   of the Delaware Code, makes clear that the method of convening the General
   Assembly and the limitations on the length of legislative session are as provided
   under the Delaware Constitution and the rules of the Senate or House of
   Representatives adopted under §9 of Article II of the Delaware Constitution.”
   (emphasis added).

   28.    §5 of Article II of the Delaware Constitution states:

          §5. Place of meeting:

          Section 5. The General Assembly shall meet and sit in Dover, the capital
          of the State; provided, however, that in periods of emergency resulting from
          enemy attack, terrorism, disease, accident, or other natural or man-made
          disaster the General Assembly may temporarily meet and sit elsewhere.
          (emphasis added)

   29.    §1 of Article XVII reads:


          § 1. Continuity of state and local governmental operations in periods of
          emergency.
          Section 1. The General Assembly, in order to insure continuity of State and
          local governmental operations in periods of emergency resulting from
          enemy attack, terrorism, disease, accident, or other natural or man-made
          disaster, shall have the power and the immediate duty (1) to provide for
          prompt and temporary succession to the powers and duties of public offices
          whose immediate succession is not otherwise provided for by this
          Constitution, of whatever nature and whether filled by election or
          appointment, the incumbents of which may become unavailable for carrying
          on the powers and duties of such offices, and (2) to adopt such other
          measures as may be necessary and proper for insuring the continuity of
          governmental operations. In the exercise of the powers conferred by this
          section, the General Assembly shall in all respects conform to the
          requirements of this Constitution except to the extent that in the judgment
          of the General Assembly to do so would be impracticable or would cause
          undue delay.



                                            6
  Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 7 of 16 PageID #: 7




       30.     The “Emergency” the General Assembly is referring to is COVID-19 and the fact

that the State of Delaware is under a perpetual State of Emergency declared by Governor John

Carney.

       31.     Last week, the Senate introduced and passed Senate Bill 3 (SB3) entitled “AN ACT

TO AMEND TITLE 11 AND TITLE 24 OF THE DELAWARE CODE RELATING TO

DEADLY WEAPONS” and Senate Bill 6 (SB6) entitled “AN ACT TO AMEND TITLE 11 OF

THE DELAWARE CODE RELATING TO DEADLY WEAPONS.”

       32.     SB3 was introduced and assigned to the Judiciary Committee on March 25, 2021.

It came out of committee on March 31, 2021, and was passed on April 1, 2021.

       33.     SB6 was introduced and assigned to the Judiciary Committee on March 25, 2021.

It came out of committee on March 31, 2021 and was passed on April 1, 2021.

       34.     Approximately 800 people signed up to participate (by either speaking or observing

via Zoom) for both SB3 and SB6. It is worthy of note that 800 people wanted to participate with

no more than about 2 days of notice of the hearing date.

       35.     Approximately 30-40 people were allowed to actually “testify” on each bill.

       36.     Testimony was limited to one minute per person and at the end of one minute the

speaker was silenced.

       37.     The right to bear arms is a fundamental right under the 2nd Amendment to the U.S.

Constitution. Delawareans actually enjoy greater rights than those provided by the 2nd Amendment

under the Delaware Constitution Article I, §20.

       38.     Historically, Delawareans have resisted legislative infringements on their right to

bear arms. The resistance has included lobbying directly with members of the General Assembly,




                                                  7
  Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 8 of 16 PageID #: 8




appearing en masse at Legislative Hall to observe any proceedings, testifying before the

committees in person, testifying before the entire legislative body in person and rallies.

        39.     There is no doubt that the sponsors of SB3 and SB6 knew that these two bills would

be heavily opposed and that the public would want to comment and let their voices be heard.

        40.     Yet 30-40 people were heard and the “debate” was hours instead of days.

        41.     For HCR 1 to say that it “provides protections to ensure the integrity of the

legislative process and public access and transparency for meetings held virtually” is an insult to

the Plaintiffs and citizens of Delaware that want to participate in the legislative process.

        42.     Furthermore, 21% of Delawareans do not have access to high-speed internet and

therefore cannot participate at all.

        43.     The General Assembly is using COVID-19 and the State of Emergency to avoid

appearing in person and subjecting themselves to citizens that oppose legislation.

        44.     The United States is a republic. Oxford dictionary defines a republic as “a state in

which supreme power is held by the people and their elected representatives.”

        45.     The Founding Founders understood that the public is the only legitimate sovereign

of government.

        46.     An integral part of the republican form of government is that citizens may

participate in government. Participation has historically meant that citizens could interact in

person with legislators and could appear in person for hearings and votes.

        47.     For two key pieces of legislation that substantially infringe on Delawareans right

to bear arms to be assigned to committee, “debated” and voted on by the Senate in less than one

week is an affront to the U.S. Constitution and the Delaware Constitution.




                                                  8
  Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 9 of 16 PageID #: 9




          48.   Such action by the Senate strikes fear in the Plaintiffs and presumably all

Delawareans that there is no way to legitimately weigh in on legislation or to participate in the

process.

          49.   There can be no other conclusion than the Senate took advantage of the virtual

forum to “debate” and pass legislation that would otherwise have been heard over a longer period

of time, with citizens of Delaware appearing in person to support or oppose the proposed

legislation.

          50.   Citizens must be able to participate in the process in person and directly. To say

that one minute via Zoom is an acceptable substitute for in person testimony is absurd.

          51.   Furthermore, the “emergency” of COVID-19 is NOT of such a nature as to warrant

such a draconian measure as virtual legislative sessions and no in-person proceedings.

          52.   The U.S. House of Representatives and Senate are meeting in person yet

Delaware’s General Assembly is not.

          53.   The citizens of Delaware have been told that masks must be worn to stop the spread

of COVID-19. If the masks work, there is no reason that the General Assembly cannot meet in

person.

          54.   Vaccinations are now widely available so the threat of transmission has been further

reduced so there is no reason that the General Assembly cannot meet in person.

          55.   Fatalities in Delaware are low and the number of new cases is NOT an emergency.

          56.   It is the duty of the General Assembly to meet in Dover, openly, and to allow the

public to participate in the legislative process.




                                                    9
 Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 10 of 16 PageID #: 10




                                            COUNT 1:

VIOLATION OF FREEDOM OF ASSEMBLY UNDER THE FIRST AMENDMENT TO
                     THE U.S. CONSTITUTION


          57.   Plaintiff incorporates by reference and re-alleges each and every allegation set for

in all preceding paragraphs as if fully set forth in all preceding paragraphs as if fully set forth

herein.

          58.   Plaintiffs have standing for a redress of grievances pursuant to The Constitution of

the United States: “Congress shall make no law respecting an establishment of religion, or

prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the

right of the people peaceably to assemble, and to petition the Government for a redress of

grievances.” U.S. Const. amend. I.

          59.   Pursuant to the First Amendment, as applied to the States through the Due Process

Clause of the Fourteenth Amendment, Plaintiffs have standing to petition this Court for a redress

of grievances for State action “It has long been established that these First Amendment freedoms

are protected by the Fourteenth Amendment from invasion by the States.” Edwards v. South

Carolina, 372 U.S. 229, 235 (1963); Whitney v. California, 274 U.S. 357 (1927).

          60.   “This Court’s precedents confirm that the Petition Clause protects the right of

individuals to appeal to courts and other forums established by the government for resolution of

legal disputes. ‘[T]he right of access to courts for redress of wrongs is an aspect of the First

Amendment right to petition the government.’” Borough of Duryea v. Guarnieri, 564 U.S. 379,

387 (2011) (citing Sure– Tan, Inc. v. NLRB, 467 U.S. 883, 896–897 (1984).




                                                 10
 Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 11 of 16 PageID #: 11




          61.    It is long-standing tradition in the United States and Delaware that citizens can

peaceably assemble for the purpose of rallying, protesting and/or airing grievances to proposed

legislation.

          62.    Such peaceful assembly historically happens both within the walls of the

Legislative Hall as well as outside.

          63.    When the assembly happens inside it makes a profound statement.

          64.    When such assembly occurs outside, it is generally while the members are within

Legislative Hall for the purpose of showing, large-scale, the general sentiment of the citizens.

          65.    Historically, when bills are being considered or are introduced which infringe on

the right to bear arms, such assemblies are large and protracted.

          66.    By meeting virtually, the General Assembly can largely ignore their constituents

and avoid face to face interaction.

          67.    By meeting virtually the General Assembly is depriving citizens of their right to

assemble to participate in the legislative process.



                                                 COUNT 1I:

  VIOLATION OF ARTICLE 1, §16 OF THE DELAWARE CONSTITUTION - RIGHT
                             TO ASSEMBLE

          68.    Plaintiff incorporates by reference and re-alleges each and every allegation set for

in all preceding paragraphs as if fully set forth in all preceding paragraphs as if fully set forth

herein.

          69. §16, Article I of the Delaware Constitution states:


                 § 16. Right of assembly; petition for redress of grievances.



                                                   11
 Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 12 of 16 PageID #: 12




                Section 16. Although disobedience to laws by a part of the people, upon suggestions
                of impolicy or injustice in them, tends by immediate effect and the influence of
                example not only to endanger the public welfare and safety, but also in governments
                of a republican form contravenes the social principles of such governments,
                founded on common consent for common good; yet the citizens have a right in an
                orderly manner to meet together, and to apply to persons intrusted with the
                powers of government, for redress of grievances or other proper purposes, by
                petition, remonstrance or address. (emphasis added).



          70.   “Persons intrusted with the powers of government” is the General Assembly.

          71.   Delawareans rights under §16 are being violated in that they are not able to “meet

together” for the purpose of airing their grievances and objections to proposed legislation.

          72.   Delawareans rights under §16 are being violated in that they are not able to “apply

to” the General Assembly to “address” their concerns.

          73.   One minute soundbites for a select few cannot possibly be construed to “address”

citizens concerns.

          74.   The General Assembly’s choice to meet virtually is calculated to avoid having to

deal with their constituents.

          75.   Furthermore, the General Assembly knows that the citizens of Delaware are fed up

with virtual sessions because, upon information and belief, hundreds of Delawareans signed a

Remonstrance that was presented to the General Assembly that was summarily ignored.

                                           COUNT III:

     VIOLATION OF DUE PROCESS CLAUSE OF FOURTEENTH AMENDMENT

          76.   Plaintiff incorporates by reference and re-alleges each and every allegation set for

in all preceding paragraphs as if fully set forth in all preceding paragraphs as if fully set forth

herein.




                                                 12
 Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 13 of 16 PageID #: 13




       77.     The Due Process Clause of the Fourteenth Amendment provides that ‘[n]o State

shall….deprive any person of life, liberty or property, without due process of law.”

       78.     Due process jurisprudence provides that notice and hearing are required elements

of due process.

       79.     Introducing key pieces of legislation, scheduling for a hearing and voting all within

one week is not adequate notice.

       80.     Limiting participation to one minute segments for less than forty (40) people is not

“hearing” for the purposes of due process.

       81.     Due process is a fundamental right and while the Defendants would undoubtedly

argue that preventing the spread of COVID-19 is a compelling interest, U.S. Constitution

jurisprudence tells us that even in the face of a compelling interest any restriction must be by the

least restrictive means.

       82.     Face coverings are mandatory under the State of Emergency. Delawareans have

been told that the mandatory face covering requirements stop the spread of the virus.

       83.     Assuming arguendo that the face coverings avoid the spread of the virus, there is

no reason to conduct the important business of the General Assembly from anyplace other than

Legislative Hall.

       84.     A “virtual” General Assembly is not the least restrictive means.

       85.     The “virtual” format is running roughshod over the rights of Delawareans.




                                                13
 Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 14 of 16 PageID #: 14




                                                    COUNT V:

          VIOLATION OF §5 and §11, ARTICLE II OF THE DELAWARE CONSTITUTION

          86.      Plaintiff incorporates by reference and re-alleges each and every allegation set for

in all preceding paragraphs as if fully set forth in all preceding paragraphs as if fully set forth

herein.

          87.   §5 of Article II of the Delaware Constitution states:

                   §5. Place of meeting:


                   Section 5. The General Assembly shall meet and sit in Dover, the capital of the
                   State; provided, however, that in periods of emergency resulting from enemy
                   attack, terrorism, disease, accident, or other natural or man-made disaster the
                   General Assembly may temporarily meet and sit elsewhere. (emphasis added)

          88.      §11, Article II of the Delaware Constitution states:

                   § 11. Accessibility to each House and Committees of the Whole.
                   Section 11. The doors of each House, and of Committees of the Whole, shall be
                   open unless when the business is such as ought to be kept secret.


          89.      While Americans and Delawareans have had to adjust to “closed doors” and virtual

meetings instead of in person meetings, the General Assembly’s virtual forum is anything but

“open”.

          90.      Due to the virtual format, the General Assembly is able to be keyboard warriors

and silence opposition with the click of a mouse. This is chilling.

          91.      §11 clearly intends for the public to have access to proceedings. The drafters of the

Delaware Constitution knew that accountability and transparency by the General Assembly were

of paramount importance.

          92.      To be open, the General Assembly must be meeting in person.




                                                     14
 Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 15 of 16 PageID #: 15




       93.     The General Assembly cannot be permitted to claim “emergency” for months on

end. It is no longer temporary when it continues over two sessions and almost 400 days.

       94.     The General Assembly cannot be permitted to use this “emergency” to justify not

meeting in person.

       95.     Of equal importance is allowing the public access to the members at Legislative

Hall. It is not enough to just start meeting in person. The public must be able to attend sessions.

                                    PRAYER FOR RELIEF

       In light of the foregoing, Plaintiff respectfully prays that this Court:

       A.      Enter a temporary restraining order and/or preliminary injunction, and permanent

injunctive relief if appropriate, barring the Delaware General Assembly from continuing to

conduct the 151st General Assembly virtually rather than in person.

       B.      Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure, declaring that, pursuant to §5, Article II of the Delaware

Constitution, that the General Assembly must begin meeting in Dover in person immediately.

       C.      Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure, declaring that the public must have access to Legislative Hall

once the members return.

       D.      Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure, that the General Assembly’s virtual session violates the rights

of the Plaintiffs under the First Amendment of the U.S. Constitution.

       E.      Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure, that the General Assembly’s virtual session violates the rights

of the Plaintiffs under the Fourteenth Amendment of the U.S. Constitution.



                                                 15
 Case 1:21-cv-00511-UNA Document 1 Filed 04/09/21 Page 16 of 16 PageID #: 16




       F.      Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure, that the General Assembly’s use of COVID-19 as the basis of

the emergency to authorize the 151st General Assembly to be conducted virtually violates §5 and

§11, Article II of the Delaware Constitution.

       G.      Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure, that the General Assembly’s use of COVID-19 as the basis of

the emergency to authorize the 151st General Assembly to be conducted virtually violates §16,

Article I of the Delaware Constitution.

       H.      Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure, that Senate Bills 3 and 6 are null and void because of the serious

constitutional violations.

       I.      Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure, that all bills passed by the House and Senate in the 151st General

Assembly are null and void because of the serious constitutional violations.

       J.      Award reasonable attorneys’ fees and/or costs pursuant to 42 U.S.C. § 1988; and

       K.      Award such other relief available under the law that may be considered appropriate

under the circumstances, including other fees and costs of this action to the extent allowed by law.

                                                     LAW OFFICES OF MURRAY,
                                                     PHILLIPS & GAY

                                                     /s/ Julianne E. Murray
                                                     Julianne E. Murray, Esquire
                                                     Bar ID 5649
                                                     215 E. Market Street
                                                     Georgetown, DE 19947
                                                     (302) 855-9300
                                                     julie@murrayphillipslaw.com
                                                     Attorney for Plaintiffs
Dated: April 9, 2021

                                                16
